Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
*497IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the court, that at the time of exportation of the merchandise involved herein there was no foreign value or export value or United States value for such or similar merchandise; and that the cost of (a) materials, fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the merchandise involved in this case which would ordinarily permit the manufacture or production of said merchandise in the usual course of business plus (b) the usual general expenses (not less than 10 per centum of the costs enumerated in clause (a) above) in the case of such or similar merchandise, plus the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the said merchandise in condition packed ready for shipment to the United States, plus an addition for profit (not less than 8 per centum of the sum of the amounts enumerated in clauses (a) and (b) above) equal to the profit which ordinarily was added in the case of merchandise of the same general character as the said merchandise by manufacturers or producers in the country of manufacture or production who were engaged in the production or manufacture of merchandise of the same class or kind, was Canadian $00.21 per yard.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was Canadian $0.21 per yard.
Judgment will be entered accordingly.